Citation Nr: 1300026	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for recurrent Giardia lamblia infection in excess of 0 percent as of November 19, 1998, and in excess of 30 percent as of August 13, 2008.

2.  Entitlement to a compensable initial evaluation for residuals of right thumb fracture.

3.  Entitlement to an initial evaluation in excess of 10 percent for iron deficiency anemia.

4.  Service connection for neck disability, claimed as bulging discs in neck area.

5.  Service connection for bilateral hand and wrist condition, to include carpal tunnel syndrome.

6.  Service connection for right ankle disability.

7.  Service connection for bilateral leg disability, claimed as legs giving out.

8.  Service connection for vaginal hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1986 and from
January 1989 to August 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for neck disability, bilateral hand and wrist condition, right ankle disability, bilateral leg disability, and vaginal hysterectomy and granted service connection for recurrent Giardia lamblia infection, right thumb fracture, and iron deficiency anemia, all with a noncompensable (0 percent) evaluation and effective November 19, 1998.  The March 2000 Statement of the Case (SOC) increased the evaluation for iron deficiency anemia to 10 percent.

The record shows that the Veteran filed a February 2000 notice of disagreement with regard to the issues listed above.  See 38 C.F.R. § 20.201.  The RO issued a March 2000 SOC.  The Veteran submitted a timely VA Form 9 (substantive appeal) that was received in April 2000.  See 38 C.F.R. § 20.202.  Thus, the Veteran perfected her appeal with regard to the eight issues listed above as of April 2000.  See 38 C.F.R. § 20.200.  Those claims were not forwarded to the Board at that time.  Instead, notations in the file indicate that a corrected Statement of the Case was issued and the Veteran was instructed to file a new VA Form 9.  The Board is unaware of any law or regulation that nullifies its jurisdiction over these claims for failure to submit an additional substantive appeal.  Therefore the title page reflects the Board's jurisdiction over these eight issues.

The Board notes that the Veteran's representative sought to reopen these claims in May 2010 under the Veterans Claims Assistance Act of 2000 (VCAA).  Claims which were denied as "not well-grounded," and became final during the period beginning July 14, 1999, and ending November 9, 2000, could be readjudicated under the VCAA, as if the denial or dismissal had not been made and without being subject to the new and material evidence requirements of 38 U.S.C.A. § 5108.  The readjudication of such claims were statutorily limited to those requests for readjudication filed by the claimant, or to motions made by the Secretary, not later than two years after the enactment of the VCAA, or prior to November 9, 2002.  38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective Dates and Applicability Provisions (West Supp. 2001).  In this case, however, the rating decision in question never became final as its appeal was properly perfected and no Board decision was issued.  Therefore, it is unnecessary to reopen the claim.

In a December 2008 rating decision, the RO increased the Veteran's disability evaluation to the current 30 percent level, effective August 13, 2008.  The Veteran likewise appealed that evaluation.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As noted in the introduction, the Veteran perfected her appeal with regard to the eight issues listed above but those claims were not forwarded to the Board at that time.  This has resulted in a nearly 13 year delay in the Board's review of these claims.  VA's duty to assist the Veteran with her claim requires that VA attempt to identify, locate, and associate with the claims file any additional treatment records for these claimed conditions during the interim period.

Moreover, with regard to the initial rating claims, another VA examination is necessary to establish the Veteran's current level of disability.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

The Board notes that the Veteran was afforded a March 2009 examination with regard to the anemia claim and a June 2010 VA examination with regard to the right thumb disability and anemia claims; however, these examination reports were made without review of  the claims file.  Therefore, addendum opinions that contemplate the claims file, including any additional evidence obtained, are necessary.

With regard to the service connection claims, the Veteran's service treatment records show complaints of and treatment for neck pain (June 1984), hand and wrist issues (September 1983, May 1990), right foot trauma (January 1984), ankle swelling (undated),  both legs "giving out" (March 1990), and various gynecological problems.  Likewise, her lay statements of related symptoms, such as the statements contained in her original claim, are sufficient to suggest a current disability.  Therefore VA's duty to provide an examination is triggered.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided VA general medical and joints examinations in August 1999.  These examination do not contain medical nexus opinions regarding the Veteran's claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, new examinations with opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice with regard to her claims.  Such notice should include the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 as well as those required by Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

2.  Obtain all VA treatment records pertaining to the Veteran's claimed disabilities not previously obtained, particularly those dated between August 1999 and November 2008 and those dated after September 2011.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, this should be documented in the record and communicated to the Veteran.

3.  Thereafter, schedule the Veteran for a VA gastrointestinal examination to determine the current severity of her recurrent Giardia lamblia infection.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

In reporting the current severity of the Veteran's recurrent Giardia lamblia infection, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  After completion of paragraphs 1 and 2, schedule the Veteran for a VA hematology or other appropriate examination to determine the current severity of her iron deficiency anemia.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

In reporting the current severity of the Veteran's iron deficiency anemia, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  After completion of paragraphs 1 and 2, schedule the Veteran for orthopedic and/or neurologic examination(s) to determine the current severity of residuals of right thumb fracture.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

In reporting the current severity of the Veteran's residuals of right thumb fracture, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  After completion of paragraphs 1 and 2, schedule the Veteran for orthopedic and/or neurologic examination(s) to determine the nature and etiology of neck disability, bilateral hand and wrist condition (to include carpal tunnel syndrome), right ankle disability, and bilateral leg disability (claimed as legs giving out).  These examinations may be performed in conjunction with the examination for the Veteran's residuals of right thumb fracture.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions: 

a.  Does the Veteran currently have a neck disability?  If so, is it at least as likely as not (50 percent probability or more) that any such current neck disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service? 

b.  Does the Veteran currently have a bilateral hand and/or wrist condition, to include carpal tunnel syndrome?  If so, is it at least as likely as not (50 percent probability or more) that any such current bilateral hand and/or wrist condition had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

c.  Does the Veteran currently have a right ankle disability?  If so, is it at least as likely as not (50 percent probability or more) that any such current right ankle disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

d.  Does the Veteran currently have a bilateral leg disability?  If so, is it at least as likely as not (50 percent probability or more) that any such current bilateral leg disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7.  After completion of paragraphs 1 and 2, schedule the Veteran for a VA gynecologic examination to determine the nature and etiology of her vaginal hysterectomy.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) the Veteran's vaginal hysterectomy, noted to have been performed in October 1994, is the result of a disease or injury in service?

b.  Is it at least as likely as not (50 percent probability or more) the Veteran's vaginal hysterectomy was caused (in whole or in part) by his service-connected iron deficiency anemia?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

8.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

